Citation Nr: 0842974	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  95-40 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Whether the character of the appellant's discharge 
constitutes a bar to payment of VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The appellant served on active duty from July 1968 to 
November 1969.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1995 administrative 
decision issued by the Wichita, Kansas VA Regional Office 
(RO).  In January 1988, there is a notation in the claims 
file that it is a rebuilt folder.  In December 1989, the 
appellant filed a claim for service connection for post-
traumatic stress disorder (PTSD).  A June 1995 Character of 
Discharge Determination found that the appellant's discharge 
for the period of service from July 31, 1968 to November 25, 
1969 was considered dishonorable for VA purposes under the 
provisions of 38 C.F.R. § 3.12(d)(4) and that the appellant 
would be entitled to health care under the provisions of 
Chapter 17 of Title 38 of the United States Code for any 
disabilities determined to be service connected.  A timely 
appeal was filed as to this determination.  The case is now 
being handled by the No. Little Rock, Arkansas RO.  

The appellant has testified at personal hearings at the No. 
Little Rock RO before a Decision Review Officer (November 
1994) and the undersigned Veterans Law Judge (April 2003).  
In September 2000 he also testified before another Member of 
the Board, who is no longer employed at the Board, during a 
video conference hearing between the RO and Washington DC.  
Transcripts of these hearings have been associated with the 
claims file.  

This case was remanded by the Board for additional 
development in February 1997, September 2000, and January 
2001.  The Board denied the appellant's claim in a March 2004 
decision, which he appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a January 2007 
memorandum decision the Court set aside the Board's decision 
and remanded the matter to the Board.  The Board subsequently 
remanded the case in July 2007 so that a VA opinion could be 
obtained and certain notice could be provided.  An opinion 
was obtained in March 2008.   

The appellant's representative argues that the Board remand 
was not complied with as the October 2007 notification letter 
sent to the appellant did not provide the definition of 
insanity for VA purposes.  The Board provided this definition 
in its July 2007 remand (and it was included in the April 
2008 statement of the case).  In fact, the remand instruction 
regarding notification specifically states that "[t]he 
appellant is hereby notified of the standard for insanity as 
to be used in upgrading a bad discharge."  The remand 
instruction states that the appellant was to be notified of 
the type of evidence to be used to support the claim, such as 
lay statements, medical evidence, or other indications that 
he was insane at the time the acts were performed.  This was 
accomplished in the October 2007 notification letter.  For 
these reasons, the Board's remand instructions have been 
complied with fully.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  The appellant had active service from July 1968 to 
November 1969.  In November 1969, the appellant received a 
discharge under other than honorable conditions.  He had 
requested an undesirable discharge for the good of the 
service to escape trial by special court martial.

3. The appellant's offenses leading up the special court 
martial and discharge included violations of Articles of the 
Uniform Code of Military Justice, unauthorized absences, 
disobeying an order of a superior noncommissioned officer, 
violating a lawful general order, and assaulting a 
noncommissioned officer.

4. The appellant's actions constitute willful and persistent 
misconduct and he was not insane at the time of the 
commission of the offenses leading to his discharge.

5.  For purposes of VA benefits, the appellant's discharge 
was issued under dishonorable conditions.


CONCLUSION OF LAW

The character of the appellant's discharge is considered a 
bar to certain VA benefits.  38 U.S.C.A. §§ 101, 5303 (West 
2002); 38 C.F.R. §§ 3.12, 3.354 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2008)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  

While the appellant's claim was denied prior to the enactment 
of the VCAA, the appellant was sent proper notification after 
his claim was denied, and the claim was then readjudicated.  
In this case, the appellant was provided notice in March 2002 
and October 2007 letters that fully addressed all three 
notice elements.  These letters informed the appellant of 
what evidence was required to substantiate a claim for 
service connection and of his and VA's respective duties for 
obtaining evidence.  Numerous adjudications have made clear 
that status as a "veteran" is required before compensation 
benefits can be awarded in this case.  Information about 
degrees of disability and effective dates was also provided 
in the October 2007 letter.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Specifically, VA has associated with 
the claims folder the appellant's service treatment records, 
service personnel records and lay statements, "buddy 
statements", hearing transcripts, private medical records, 
Social Security Administration records, and VA treatment 
records.  The appellant has not identified any additional 
evidence pertinent to his claim not already of record and 
there are no additional records to obtain.

To the extent that the duty to notify and assist applies it 
seems all appropriate notice and development has been 
accomplished.  

II. Character of Discharge

In this case, the appellant had active service from July 1968 
to November 1969, and his discharge was "under conditions 
other than honorable."  In November 1969, the appellant 
requested an undesirable discharge for the good of the 
service to escape trial by special court martial.  The 
charges for the special court martial were violation of 
Articles 86, 91, 92, and 128, Uniform Code of Military 
Justice; unauthorized absences (UAs) from September 9 to 
September 30, 1969 and September 4 to September 5, 1969; 
willfully disobeyed an order of the superior noncommissioned 
officer on October 1, 1969; violated a lawful general order 
on October 2, 1969; and committed an assault on a 
noncommissioned officer by hitting him in the face with a 
rifle and breaking his nose.  The appellant signed the 
request for this discharge, which additionally indicated he 
was afforded the opportunity to consult with counsel and was 
satisfied with their advice, and that he was provided 
information on the consequences of such a discharge.

The appellant has on numerous occasions attempted to have his 
discharge upgraded.  He was issued a Clemency Discharge 
pursuant to Presidential Proclamation No. 4313 of September 
16, 1974.  The Clemency Discharge issued to the appellant 
does not remove any bar to benefits unless a discharge review 
board determines on an individual case basis that the 
discharge would be upgraded under uniform standards meeting 
certain requirements.  See 38 C.F.R. § 3.12(h).  After this 
discharge was issued, a Naval Discharge Review Board in March 
1980 determined that the type of discharge should not be 
changed because even though the appellant was awarded a 
Clemency Discharge, the appellant's record of service must be 
characterized under current standards as being under 
conditions other than honorable.  

The Board for Correction of Naval Records (BCNR) has denied 
the appellant's requests for an upgrade of his discharge on 
multiple occasions.  The appellant appealed one of these 
decisions and obtained a favorable ruling from the United 
States District Court for the Eastern District of Arkansas; 
however, the District Court's decision was ultimately 
overturned by the United States Court of Appeals for the 
Eighth Circuit.  Most recently, in March 1996, the Eighth 
Circuit found that the BCNR's decision to not upgrade the 
appellant's undesirable discharge was neither arbitrary nor 
capricious and that it was supported by substantial evidence.  
The appellant's discharge has not been upgraded.     

Essentially, in this case the appellant accepted an 
undesirable discharge in lieu of a court martial.  In 
general, a discharge or release from active service under 
conditions other than dishonorable is a prerequisite to 
entitlement to VA benefits.  38 U.S.C.A. §§ 101(2), (18); 38 
C.F.R. § 3.12(a).

A discharge (including a discharge under other than honorable 
conditions) that is issued because of willful and persistent 
misconduct is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d).  An exception 
is provided under that regulation if the discharge was 
because of a minor offense and service was otherwise honest, 
faithful and meritorious.  Id.  Further, entitlement to VA 
benefits is not barred if it is found that the person was 
insane at the time of committing the offense causing such 
discharge or release.  38 C.F.R. § 3.12(b).  The insanity, 
however, need not have caused the misconduct; it must only 
have existed at the time of the commission of the offense 
leading to the person's discharge.  Struck v. Brown, 9 Vet. 
App. 145 (1996).

In this case, the appellant requested an unfavorable 
discharge as a result of multiple charges, including assault 
with a rifle.  Due to the nature and frequency of offenses 
committed in a short period of time (August 1969 to October 
1969) the Board finds that the appellant's behavior, as 
described in his service records (and testimony detailed 
below), shows a pattern of willful and persistent misconduct.  
The Board notes that in addition to the offenses listed 
above, the appellant also committed other offenses during his 
service.  An August 1969 Record of Conviction by Court-
Martial, for a summary court-martial, shows that the 
appellant was found guilty of assaulting a Corporal by 
striking him in the head with a length of chain.  The 
sentence was that the appellant was to be reduced to the pay 
grade E-1 and forfeit $80.00 pay for one month.

The Board does not consider hitting a noncommissioned officer 
in the face with a rifle and breaking his nose a minor 
offense.  Moreover, the prior assault (not part of the 
charges for the special court martial) on a noncommissioned 
officer with a length of chain is not reflective of service 
that was otherwise honest, faithful and meritorious.  The 
Board finds no compelling reason to find that the appellant's 
actions in service did not rise to the level of willful and 
persistent misconduct.

As willful and persistent misconduct is shown, the 
appellant's unfavorable discharge is considered to have been 
issued under dishonorable conditions.  The Board must next 
determine if the appellant was insane at the time the 
offenses leading to his discharge were committed, as he 
claims.

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, (1) a more or less prolonged deviation from his 
normal method of behavior; (2) who interferes with the peace 
of society; or (3) who has so departed (become antisocial) 
from the accepted standards of the community to which by 
birth and education he belongs as to lack the adaptability to 
make further adjustment to the social customs of the 
community in which he resides.  38 C.F.R. § 3.354(a); Stuck, 
9 Vet. App. at 151-52 (holding that "due to disease" 
applies to all three circumstances provided for in 38 C.F.R. 
§ 3.354(a)).    

The appellant was not insane at the time of the commission of 
the offenses leading to his discharge.  The appellant has 
relayed the circumstances of the offenses leading to his 
discharge in testimony before VA and the U.S. District Court 
for the Eastern District of Arkansas.  The testimony at the 
appellant's various hearings has been similar.  Relevant 
portions of testimony before the District Court are noted 
below as this hearing was more detailed and occurred closer 
in time to the actual events described.   

Regarding the incident where he struck a noncommissioned 
officer with a length of chain, the appellant relayed that he 
was on his way to a club when some white Marines jumped out 
with loaded weapons.  (Transcript at 105.)  A couple of 
rounds were fired before he and the Corporal got into a 
fight.  (Tr. at 105.)  Initially, the Corporal had a rifle 
and the appellant thought the Corporal would shoot him.  (Tr. 
at 105.)  The appellant talked the Corporal out of shooting 
him and the Corporal put down the weapon and started fighting 
with the appellant.  (Tr. at 105.)  The appellant described 
the fight as a "regular fist fight" and stated that he was 
just trying to protect himself.  (Tr. at 105-06.)  Sometime 
after the fight, the appellant was reduced in rank and was 
transferred, but the Corporal received no such punishment.  
(Tr. at 109-10.)  The appellant was distraught at this and 
went UA.  (Tr. at 110.)  The appellant testified that after 
being abused in the stockade he went UA again.  (Tr. at 111.)  

Regarding the assault with the rifle, the appellant testified 
before the District Court that he was in a hooch writing a 
letter to his mother when he was approached by another Marine 
who was having a party in the back of the hooch.  (Tr. at 
113.)  The Marine invited the appellant to join the party and 
he declined.  (Tr. at 113.)  Sometime later the Marine 
returned and told the appellant to join the party "or 
else."  (Tr. at 114.)  The appellant testified that he was 
mad and belligerent and loaded his rifle.  (Tr. at 114.)  The 
other Marine swung a whiskey bottle at the appellant and the 
appellant struck him with the butt of his rifle.  (Tr. at 
114.)  The appellant relayed that he wanted to kill the other 
Marine but then thought that he should not because he would 
have to go to the penitentiary.  (Tr. at 114.)  The appellant 
stated that he was protecting himself when he assaulted the 
Marine with a rifle.  (Tr. at 118.)  When asked if he felt he 
had control of himself mentally during that time, the 
appellant stated that he did not feel incoherent, but at 
times could not sleep.  He was having nightmares and his head 
hurt.  He felt like he was losing control of "this anger 
thing" and felt drained and depressed.  (Tr. at 118.)  

When asked about reports that he was not responding to 
orders, taking showers, etc., the appellant stated that to 
him he was telling them that he wanted to get out of that 
area because of the racial tension and turmoil and that he 
wanted to be sent to a grunt unit.  (Tr. at 101.)  According 
to the appellant, they thought he was "off his rocker" 
because he wanted to go out in the bush.  (Tr. at 101.)  

Enlistment and separation examinations were negative for a 
psychiatric disorder.  In June 1969, the appellant was seen 
with complaints of anxiety, irritability, and difficulty 
concentrating due to race problems that had taken place.  The 
impression following examination was anxiety and depression 
and individual with apparent passive-aggressive traits.  It 
was commented that the appellant was non-psychotic and 
responsible, and that the appellant had expressed an interest 
in transferring including a transfer to infantry battalion, 
such transfer was not contraindicated and may be beneficial, 
but was not considered necessary.  

On October 1, 1969, the appellant was referred for 
psychiatric evaluation.  He had an unauthorized absence for 
the last 30 days and was up for court martial for this.  
According to a Captain, since the appellant's return to the 
unit he had been extremely uncooperative, would stare out 
into space, sit for long periods of time, would not respond 
to orders to shower, clean self, etc.  The appellant did not 
know why he was referred; he stated that there was nothing 
wrong with him mentally.  The impression was negativism, it 
was not thought he was psychotic, and there was possibly some 
passive aggressive component.  The psychiatric evaluation 
indicated there was no evidence of psychosis at present.  The 
picture seemed to be one of frustration.  The appellant 
offered vague, general explanations or complaints in response 
to queries as to what troubled him, what the rationale was 
for his behavior and what he wanted for the future.  He 
reported that he did not want to be a Marine, and hence by 
implication, that he wanted out of the service.  He reported 
he had seen so much, heard so much.  The impression was that 
the appellant was best described as frustrated.  He seemed to 
have passive aggressive traits, but a diagnosis of fixed 
character disorder was not warranted.  His problems really 
stemmed more from the nature of his rearing and the fact that 
he was an adolescent than from the fact that he was black or 
in the Marine Corps.  His anger, which originated within the 
family, was displaced onto the Corps.  The picture was 
complicated by the fact that his present surroundings were 
imperfect.  He was not psychotic and he was to be held 
accountable for his actions.  It was not felt that at that 
point discharge on a psychiatric basis would be appropriate, 
there was no contraindication for his being held accountable 
for his action.

On October 13, 1969, the appellant was seen for a complaint 
of headaches, and he was in the brig for assault.  He 
reported hearing his mother's voice.  It was indicated that 
the appellant had seen psychiatrists several times who felt 
he had negativism and passive aggressive traits, not even 
severe enough to be labeled a personality disorder.  No one 
had thought him psychotic.  He claimed no psychiatrist ever 
asked if he heard voices, which was wondered if this 
suggested the usefulness of the present symptom.  On 
examination, the appellant did not meet schizophrenic 
criteria.  The impression was most likely malingering, rule 
out hallucinations secondary questionable, and headaches.

In June 1970, the director of the Physical Qualifications and 
Medical Records Division, by direction of the Surgeon 
General, sent a letter to the appellant's Congressman stating 
that after a review of the records there was no 
neuropsychiatric contraindication to the appellant being held 
accountable for his actions during service.  In January 1982, 
the BCNR denied the appellant's request to upgrade his 
discharge, stating that it was unable to find that the 
appellant was unfit for duty by reason of a physical 
disability when he was discharged from the Marine Corps.

A January 2007 letter from the appellant's private 
psychiatrist is of record.  The psychiatrist notes a review 
of medical records and the "insanity" definition provided 
by the appellant.  According to the psychiatrist, the medical 
record indicates that the appellant was minimally cooperative 
with the evaluation of October 10, 1969.  The history written 
on the consultation sheet indicates that the appellant was 
not functioning in his military role and specifically notes, 
"staring out into space" and indicates that the appellant 
was not performing the basic activities of daily living such 
as keeping personal hygiene.  The psychiatrist states that 
"the argument can be made, '..as to lack the ability to make 
further adjustment to the social customs of the community in 
which he resides' is present.  By this definition, it can 
further be surmised that it is more likely as not that his 
mental condition at the time of discharge would meet the 
criteria for insanity."  The psychiatrist also points out 
that the medical record indicates that the appellant was not 
psychotic at the time he was being evaluated, and that if the 
traumatic stressor for PTSD had occurred prior to this 
evaluation, his behavior would be consistent with aspects of 
PTSD.

In March 2008, the appellant's claims file was reviewed by a 
VA examiner.  After this review, the examiner stated that 
while there was a history of fighting and possible 
confrontations, which proceeded discharge, there was 
certainly no evidence that the appellant was psychotic.  The 
examiner thought it possible that the appellant was not 
capable of making a carefully considered, informed decision 
around the time of his discharge and that his functioning may 
have been based primarily on an emotional level.  He also 
stated that he simply had no way of determining from the 
available information whether the appellant was insane 
according to VA definitions without resorting to 
speculations.  Regarding the January 2007 letter from the 
appellant's psychiatrist, the examiner stated that he put 
considerable weight in the opinion.  He also stated that he 
had no reason to disagree with that opinion but by the same 
token had no reason to specifically confirm it given the 
information that is available.  

The appellant's psychiatrist has indicated that the appellant 
had symptoms in service that may have been consistent with 
aspects of PTSD and that his behavior more likely than not 
met the VA definition of insanity at the time of his 
discharge.  This opinion, while relevant, has been afforded 
lower probative value as it appears to be based on a single 
in-service treatment record and because the opinion is 
offered regarding the appellant's mental state at the time of 
discharge, as opposed to at the time the offenses leading to 
his discharge were committed.  After a review of the entire 
record, a VA examiner felt there was not enough information 
to render an opinion, other than by resorting to speculation, 
as to whether the appellant was insane at the time he 
committed the offenses leading to his discharge.  
Essentially, no medical evidence has been presented 
supporting a finding that the appellant was insane at the 
time he committed the offenses leading to his discharge, but 
some medical evidence has been submitted indicating that he 
may have been insane later in his service; specifically, at 
the time of his discharge.   

The appellant in effect accepted an undesirable discharge in 
lieu of a court martial.  Despite conferring with two 
attorneys, he did not raise insanity as a defense.  One of 
the defense attorneys the appellant conferred with testified 
before the District Court and relayed that he did not think 
that an insanity defense would have been appropriate.  (Tr. 
at 185-86.)  He did state that the appellant evidenced 
anxiety, agitation and some depression but that this behavior 
was usual in a combat zone.  (Tr. at 185, 187.)      

The appellant has continually testified that he was 
protecting himself when he assaulted others.  Such testimony 
seems to contradict a finding that the appellant meets the VA 
definition of insanity.  Also, he relayed that he wanted to 
kill one Marine he assaulted but then thought that he should 
not because he would have to go to the penitentiary.  The 
thought process the appellant describes shows that he could, 
and did, adjust his behavior.  

Multiple in-service evaluations find that the appellant was 
non-psychotic and responsible for his actions, and at 
separation no psychiatric disorder was noted.  It has not 
been shown that any disease resulted in a more or less 
prolonged deviation from the appellant's normal method of 
behavior, interfered with the peace of society, or that as a 
result of any disease the appellant was so departed from the 
accepted standards of the community as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides.  See 38 C.F.R. 
§ 3.354(a).  In fact, the only disease indicated in the 
medical evidence is the private physician's statement that 
the appellant's in-service behavior would be consistent with 
aspects of PTSD.  However, after in-service examinations no 
disease or disorder was noted as causing the appellant's 
behavior.  The Board is well aware that a causal relationship 
is not needed; however, the point remains that no disease or 
disorder is shown.  Mental health professionals thought the 
appellant was responsible for his actions during service and 
that his problems resulted from frustration and negativism.  
For all the reasons above, the Board finds that the appellant 
did not meet the VA definition of insanity at the time he 
committed the offenses leading to his discharge.     

In sum, the actions leading to the appellant's discharge 
under other than honorable conditions demonstrate a pattern 
of willful and persistent misconduct, and the appellant has 
not been shown to have been insane at the time he committed 
the offenses which led to his discharge.  As such, the 
appellant's unfavorable discharge is considered to have been 
issued under dishonorable conditions and he is ineligible for 
certain VA benefits, which includes entitlement to service 
connection for PTSD.  Entitlement to health care treatment 
for PTSD has been granted, which in this case is the benefit 
available.  This acknowledges that the appellant's current 
PTSD is related to his service; however, service connection 
compensation benefits for PTSD are unavailable due to his 
discharge.


ORDER

The character of the appellant's discharge from military 
service constitutes a bar to certain VA benefits; the appeal 
is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


